DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
Claims 17-34 are pending and are examined. Claims 1-16 are withdrawn and are not examined.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 19, 20, 21, 22, 24, 26, 27, 28, 29, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boiarski (US Pub 2008/0156092).

Regarding Claim 17, Boiarski teaches a female urinary diagnostic device ([0072] A container 400 constructed in accordance with a fourth exemplary embodiment of the present invention is shown in FIGS. 10-12. The container 400 may be rigid or flexible.) comprising: 
a urine stream collection container having a discharge opening and a stream collection opening (Figs. 10-12, 406, opening (inlet) and an outlet valve 408), 
the stream collection opening being configured to surround and isolate a urethral opening (inlet 406 would be capable of being configured to surround and isolate a urethral opening); 
a probe guide passage configured for interior engagement with a vaginal opening for placement of the stream collection opening relative to the urethral opening (the second chamber 430 in the container 400 would be capable of having interior engagement with a vaginal opening for placement of the stream collection opening relative to the urethral opening when inlet 406 is configured to surround and isolate a urethral opening); and 
a common wall, joining the probe guide passage and the urine stream collection container and isolating the probe guide passage from the urine stream collection container (the wall of the first chamber 420 is a common wall for first chamber 420 and second chamber 430), 
wherein the4S/N: 16/857,489Response to RR mailed November 03, 2021 common wall provides a spillway from the stream collection opening to the discharge opening ([0072] An orifice 470 connects the chambers 420 and 430) and cooperates with at least a urine sensing device coupled to the urine stream collection container to sense flow from the discharge opening ([0073] The sensors 410 and 412 are in contact with fluid within the chambers 420 and 430 in order to measure the volume of fluid (i.e., fill level) within the chambers. The sensors 410 and 412 may be formed on an interior surface 409 of the wall 404 of the container 400. The wall 404 leads to the surface of the outer valve 408. The examiner notes that the urine sensing device is not positively recited in the claim body.); 
wherein the common wall forms at least part of the probe guide passage (the common wall including where orifice 410 lies on the wall of first container 420 connects to 430.) 
wherein the probe guide passage is configured so as to receive a sounding probe through the probe guide passage and position the sounding probe in a predetermined position relative to a wall of the vagina (the second chamber 430 (probe guide passage) would be capable of being configured to receive a sounding probe).  

Regarding Claim 18, Boiarski teaches the female urinary diagnostic device of claim 17, wherein the common wall forms at least part of the probe guide passage so that the at least part of the probe guide passage is defined by the urine stream collection container (Fig. 10, the common wall is shared between first chamber 420 and second chamber 430).  

Regarding Claim 19, Boiarski teaches the female urinary diagnostic device of claim 17, wherein at least part of the probe guide passage and an edge of the stream collection opening of the urine stream collection container form an integrated interface configured for placement of the stream collection opening relative to the urethral opening and substantially simultaneous interior engagement of the probe guide passage with the vaginal opening for placement of the sounding probe in the predetermined position (See Fig. 10 where first chamber 320 and second chamber 330 have surfaces which are integrated, specifically at the top. Examiner notes the limitation following “configured to” is directed to intended use of the device. For example, the inlet depending on the size would be capable of being configured for the placement of the stream collection opening).  

Regarding Claim 20, Boiarski teaches the female urinary diagnostic device of claim 19, wherein the common wall forms part of the edge of the stream collection opening (Fig. 10, the common wall forms the bottom left corner edge of the inlet 406).  

Regarding Claim 21, Boiarski teaches the female urinary diagnostic device of claim 17, wherein at least part of the probe guide passage and an edge of the stream collection opening of the urine stream collection container form an integrated interface configured for placement of the stream collection opening relative to the urethral opening and interior engagement of the probe guide passage with the vaginal opening to provide substantially simultaneous isolated passages respectively for passing a urine stream via the spillway to the urine sensing device in one of the isolated passages, and for positioning the sounding probe in the predetermined position through another of the isolated passages  (Fig. 10, the common wall forms the bottom left corner edge of the inlet 406. That is where first chamber 420 and second chamber 430 converge. Examiner notes the limitation following “configured to” is directed to intended use of the device. For example, the inlet depending on the size would be capable of being configured for the placement of the stream collection opening).  

Regarding Claim 22, Boiarski teaches the female urinary diagnostic device of claim 21, wherein the isolated passages provided by the integrated interface are disposed so as to substantially simultaneously direct passage of urine stream past the urine sensing device via the spillway in the one of the isolated 5S/N: 16/857,489 Response to RR mailed November 03, 2021 passages and position the sounding probe in the predetermined position through the other isolated passage to sound a predetermined anatomical region coincident with passage of the urine stream (Examiner notes the limitation “the isolated passages” and the subsequent limitations in this claim is not positively recited and is therefore directed to intended use.)   

Regarding Claim 24, Boiarski teaches the female urinary diagnostic device of claim 17, wherein the discharge opening is configured so as to define a coupling sized and shaped so as to conformally couple an entry port of the urine sensing device to the female urinary diagnostic device, so that the urine sensing device is dependent from the female urinary diagnostic device, and the female urinary diagnostic device and urine sensing device form an assembled unit (the outlet in the device of Boiarski would be capable of being configured as to define a coupling sized and shaped so as to conformally couple an entry port of the urine sensing device to the female urinary diagnostic device. Examiner notes the limitation “configured to” is a capability and the limitations following it do not require the specific structures).  

Regarding Claim 26, Boiarski teaches a method of performing a vaginal diagnostic procedure and discharging urine with a female urinary diagnostic device ([0072] A container 400 constructed in accordance with a fourth exemplary embodiment of the present invention is shown in FIGS. 10-12. The container 400 may be rigid or flexible.) comprising: 
providing a urine stream collection container having a discharge opening and a stream collection opening (Figs. 10-12, 406, opening (inlet) and an outlet valve 408), 
the stream collection opening being configured to surround and isolate a urethral opening (inlet 406 would be capable of being configured to surround and isolate a urethral opening); 
positioning, with a probe guide passage configured for interior engagement with a vaginal opening, the stream collection opening relative to the urethral opening (the second chamber 430 in the container 400 would be capable of having interior engagement with a vaginal opening for placement of the stream collection opening relative to the urethral opening when inlet 406 is configured to surround and isolate a urethral opening); 
providing a common wall, joining the probe guide passage and the urine stream collection container and isolating the probe guide passage from the urine stream collection container (the wall of the first chamber 420 is a common wall for first chamber 420 and second chamber 430), 
the common wall providing a spillway from the stream collection opening to the discharge opening ([0072] An orifice 470 connects the chambers 420 and 430), 
wherein the common wall forms at least part of the probe guide passage and cooperates with at least a urine sensing device coupled to the urine stream collection container ([0073] The sensors 410 and 412 are in contact with fluid within the chambers 420 and 430 in order to measure the volume of fluid (i.e., fill level) within the chambers. The sensors 410 and 412 may be formed on an interior surface 409 of the wall 404 of the container 400. The wall 404 leads to the surface of the outer valve 408); 6S/N: 16/857,489 
Response to RR mailed November 03, 2021positioning, a sounding probe, through the probe guide passage, in a predetermined position relative to a wall of the vagina (the second chamber 430 (probe guide passage) would be capable of being configured to receive a sounding probe),
and sensing, with the urine sensing device or sounding probe, urine flow ([0074] The first and second sensors 410 and 412 may be generally similar to the sensor 124 described in the embodiment of FIGS. 1-4.).  

Regarding Claim 27, Boiarski teaches the method of claim 26, wherein the common wall forms at least part of the probe guide passage so that the at least part of the probe guide passage is defined by the urine stream collection container (Fig. 10, the common wall is shared between first chamber 420 and second chamber 430).    

Regarding Claim 28, Boiarski teaches the method of claim 26, wherein at least part of the probe guide passage and an edge of the stream collection opening of the urine stream collection container form an integrated interface ((Fig. 10, the common wall forms the bottom left corner edge of the inlet 406. That is where first chamber 420 and second chamber 430 converge), the method further comprising positioning, with the integrated interface, the stream collection opening relative to the urethral opening and substantially simultaneous engaging an interior of the vaginal opening with the probe guide passage for placement of the sounding probe in the predetermined position (Examiner notes the device would be capable of positioning, with the integrated interface, the stream collection opening relative to the urethral opening. For example, the inlet depending on the size would be capable of being configured for the placement of the stream collection opening).  

Regarding Claim 29, Boiarski teaches the method of claim 28, wherein the common wall forms part of the edge of the stream collection opening (Fig. 10, the common wall forms the bottom left corner edge of the inlet 406).   

Regarding Claim 30, Boiarski teaches the method of claim 26, wherein at least part of the probe guide passage and an edge of the stream collection opening of the urine stream collection container form an integrated interface, the method further comprising positioning, with the integrated interface, the stream collection opening relative to the urethral opening and engaging an interior of the vaginal opening with the probe guide passage to provide substantially simultaneous isolated passages respectively for passing a urine stream via the spillway to the urine sensing device in one of the isolated passages, and for positioning the sounding probe in the predetermined position through another of the isolated passages (Fig. 10, the common wall forms the bottom left corner edge of the inlet 406. That is where first chamber 420 and second chamber 430 converge. Examiner notes the device would be capable of positioning, with the integrated interface, the stream collection opening relative to the urethral opening. For example, the inlet depending on the size would be capable of being configured for the placement of the stream collection opening). 

Regarding Claim 31, Boiarski teaches the method of claim 30, further comprising substantially simultaneously directing passage of urine stream past the urine sensing device via the spillway in the one of the isolated passages and positioning the sounding probe in the predetermined position through the other isolated passage to sound a predetermined anatomical region coincident with passage of the urine stream ([0075] Once the chamber 420 is filled with a volume V1 of fluid, the fluid flows into the second chamber 430 through the interconnecting orifice 470. If nothing is done to interrupt the collection process, the chamber 420 remains filled and fluid flows into the second chamber 430. The container 400 permits accurate measurement of the volume of fluid in the container because the volumes of the chambers 420 and 430 are smaller than the total volume and a relatively short sensor 410 is used to sense the fill level in the chamber 420.)  

Regarding Claim 33, Boiarski teaches the method of claim 26 wherein the discharge opening is configured so as to define a coupling sized and shaped so as to conformally couple an entry port of the urine sensing device to the female urinary diagnostic device, so that the urine sensing device is dependent from the female urinary diagnostic device, and the female urinary diagnostic device and urine sensing device form an assembled unit (the outlet in the device of Boiarski would be capable of being configured as to define a coupling sized and shaped so as to conformally couple an entry port of the urine sensing device to the female urinary diagnostic device. Examiner notes the limitation “configured to” is a capability and the limitations following it do not require the specific structures).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Boiarski (US Pub 2008/0156092), in view of Lichte (US Patent 5,586,085).

Regarding Claim 23, Boiarski teaches the female urinary diagnostic device of claim 17.
Boiarski is silent to a coupling connected to the discharge opening configured for coupling the urine sensing device to the discharge opening.  
Lichte teaches in the related art of a container for collecting fluid and a sensor. In FIGS. 15-18, a recessed area 1130 in a rigid, otherwise flat wall 1120 of a semi-rigid container 1100 which extends from a lower end 1140 of the container 1100 to an upper end 1150 can serve to protect an ultrasonic signal path. In this embodiment, an ultrasonic transducer of a fluid volume or level sensing device can be attached to a floor 1132 of the recessed area 1130, or can alternatively be placed in a seat (not shown in the Figures) in the outlet 1160 of the container 1100. If a seat or other convenient area is not provided in a flexible or semi-rigid container for the attachment of an ultrasonic transducer of an fluid volume or level sensing device, such a transducer can, of course, be attached to the outlet port of the container through an adaptor 900 of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling, as taught by Lichte, configured for coupling the urine sensing device to the discharge opening in the device of Boiarski, in order to keep the sensor attached to the container and make measurements at a specific position of the container.
	
Regarding Claim 25, Boiarski teaches the female urinary diagnostic device of claim 17.
Boiarski is silent to the probe guide passage comprises a coupling configured so as to engage the sounding probe disposed in the probe guide passage and clamp the sounding probe to the diagnostic device so that the diagnostic device and sounding probe form an assembled unit.  
Lichte teaches in the related art of a container for collecting fluid and a sensor. In FIGS. 15-18, a recessed area 1130 in a rigid, otherwise flat wall 1120 of a semi-rigid container 1100 which extends from a lower end 1140 of the container 1100 to an upper end 1150 can serve to protect an ultrasonic signal path. In this embodiment, an ultrasonic transducer of a fluid volume or level sensing device can be attached to a floor 1132 of the recessed area 1130, or can alternatively be placed in a seat (not shown in the Figures) in the outlet 1160 of the container 1100. If a seat or other convenient area is not provided in a flexible or semi-rigid container for the attachment of an ultrasonic transducer of an fluid volume or level sensing device, such a transducer can, of course, be attached to the outlet port of the container through an adaptor 900 of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling, as taught by Lichte, to the probe guide passage for engagement with another structure, in the device of Boiarski, in order to keep structures attached to the container and make measurements at a specific position of the container.


Regarding Claim 32, Boiarski teaches the method of claim 26.
Boiarski is silent to a coupling connected to the discharge opening configured for coupling the urine sensing device to the discharge opening.  
Lichte teaches in the related art of a container for collecting fluid and a sensor. In FIGS. 15-18, a recessed area 1130 in a rigid, otherwise flat wall 1120 of a semi-rigid container 1100 which extends from a lower end 1140 of the container 1100 to an upper end 1150 can serve to protect an ultrasonic signal path. In this embodiment, an ultrasonic transducer of a fluid volume or level sensing device can be attached to a floor 1132 of the recessed area 1130, or can alternatively be placed in a seat (not shown in the Figures) in the outlet 1160 of the container 1100. If a seat or other convenient area is not provided in a flexible or semi-rigid container for the attachment of an ultrasonic transducer of an fluid volume or level sensing device, such a transducer can, of course, be attached to the outlet port of the container through an adaptor 900 of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling, as taught by Lichte, configured for coupling the urine sensing device to the discharge opening in the device of Boiarski, in order to keep the sensor attached to the container and make measurements at a specific position of the container.

Regarding Claim 34, Boiarski teaches the method of claim 26.
Boiarski is silent to further comprising engaging the sounding probe with a coupling disposed in the probe guide passage and clamping the sounding probe to the diagnostic device so that the diagnostic device and sounding probe form an assembled unit.
Lichte teaches in the related art of a container for collecting fluid and a sensor. In FIGS. 15-18, a recessed area 1130 in a rigid, otherwise flat wall 1120 of a semi-rigid container 1100 which extends from a lower end 1140 of the container 1100 to an upper end 1150 can serve to protect an ultrasonic signal path. In this embodiment, an ultrasonic transducer of a fluid volume or level sensing device can be attached to a floor 1132 of the recessed area 1130, or can alternatively be placed in a seat (not shown in the Figures) in the outlet 1160 of the container 1100. If a seat or other convenient area is not provided in a flexible or semi-rigid container for the attachment of an ultrasonic transducer of an fluid volume or level sensing device, such a transducer can, of course, be attached to the outlet port of the container through an adaptor 900 of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coupling, as taught by Lichte, configured for engaging the sounding probe in the probe guide passage and coupling it the urine sensing device in the device of Boiarski, in order to keep the sensor attached to the container and make measurements at a specific position of the container.

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 9 the prior art of Boiarski does not expressly or inherently disclose these noted features of Applicant’s claim 17. On page 10, there is nothing in Boiarski that makes it necessarily present that the container is configured to engage an interior of the vaginal opening as claimed by Applicant.
In response, the examiner notes that a container is broadly interpreted as a container. What makes the claimed container able to engage with an interior vaginal opening? Is it the size, or the shape, or diameter of an inlet that is dimensioned to match that of the opening? The claimed features are not limited to a particular size or shape or dimensions. The features in the claims such as a container, discharge opening, stream collection opening, passage (probe guide), common wall are commonly found in diagnostic devices. These claimed features are also taught by Boiarski in Figs. 10-12 and [0076]; see also rejection above. Therefore, the rejection is maintained.

Second, Applicant argues Boiarski does not teach or disclose the above noted features of Applicant’s claim 17. On pages 10-12, Applicant argues regarding the term “configured to” that was used in conjunction with several limitations “configured to surround and isolate a urethral opening”, “configured for interior engagement with a vaginal opening”, and “configured so as to receive a sounding probe”.
In response, the examiner respectfully disagrees. Since the human body (such as the urethral opening or the vaginal opening) cannot be part of the device, the configured to language would be interpreted as capable of. Since a sounding probe is not part of the device, any opening or hole or chamber like structure would be capable of receiving a probe. A sounding probe is also probe and is not limited to a particular size. Therefore, the rejection is maintained.

Third, on pages 12 and 13, Applicant argues that Boiarski does not teach the dependent claims which depend from claims 17 and 26 including claims 23, 25, 32, and 34.
In response, the examiner notes no particular arguments are made about the dependent claims. Since the independent claims are rejected, the dependent claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798